[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION
The last page (page 13) of the above Memorandum of Decision should be corrected as follows:
The word mortgages in lines 2 and 4 of the last paragraph should be changed to loans. Therefore, the last paragraph should read as follows:
In the present action Davis seeks to apply CUTPA to banking activities concerning the granting of loans guaranteed by a continuing guaranty contract. The granting of loans is a consumer-oriented activity and, as such, subject to the provisions of CUTPA. Accordingly, plaintiff's motion to strike the fifth count of Davis' counterclaim is denied.
Hennessey, J.